DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12, 15, 17-18, 20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Fude (CN204539341).


          In regards to claim 1, Fude discloses a supporting mechanism with a rotating function, comprising: (abstract; 7 fig(s) 3-4, ‘support’)

          a casing, the casing having a first opening: an inner structural component configured to be rotated relative to the casing; (4, 12 fig(s) 2-4, ‘revolving part/carousel’, ‘rotary disk’) 

          a holder movably disposed inside the inner structural component and passing through the first opening; and (‘The tip of the revolving part/carousel 12 functions as a holder encased in the monitoring head 21-22’)

          a damping component disposed between the casing and the inner structural component.  (abstract, ‘recites: tip of carousel through threaded connection; the carousel is absorbed in the control head; the rotary disk 4 is shown to have perforations fig. 4’)


2, Fude discloses a supporting mechanism of claim 1, (see claim rejection 1) further comprising: a supporter movably disposed inside the casing, the holder being movably disposed on the supporter.  (11, 13 figs 2-4, ‘protection shell’, ‘fixed part’ comprise 1 fig. 1, ‘base’; ‘supports the revolving part/carousel 12’)


          In regards to claim 12, Fude discoses a supporting mechanism of claim 1, (see claim rejection 1) wherein the damping component is made by resilient material, and an outer surface of the inner structural component or an inner surface of the casing is surrounded by the damping component. (abstract, ‘recites: tip of carousel through threaded connection; the carousel is absorbed in the control head; the rotary disk 4 is shown to have perforations fig. 4’)
  

         In regards to claim 15, Fude discloses a supporting mechanism of claim 1, (see claim rejection 1) wherein the damping component is a texture structure formed on an outer surface of the inner structural component or an inner surface of the casing. (abstract, ‘recites: tip of carousel through threaded connection; the carousel is absorbed in the control head; the rotary disk 4 is shown to have perforations fig. 4’)
 

          In regards to claim 17, Fude discloses a camera apparatus with a rotating function, comprising: (abstract; 7 fig(s) 3-4, ‘support’)

          a camera; and (pg 5, ‘monitor camera’; ‘monitoring head 2 comprising monitoring head lower shell 22, and monitoring head upper shell attach to the elements 4-5, 12 the rotary disk and the revolving part)

          a supporting mechanism, comprising: (7 fig(s) 3-4, ‘support’ comprising base 1 fig. 1)

          a casing, the casing having a first opening: (4, 12 fig(s) 2-4, ‘revolving part/carousel’, ‘rotary disk’) 

          an inner structural component configured to be rotated relative to the casing for driving rotation of the camera; (4, 12 fig(s) 2-4, ‘revolving part/carousel’, ‘rotary disk’) 

          a holder movably disposed inside the inner structural component and passing through the first opening to connect with the camera; and (11, 13 figs 2-4, ‘protection shell’, ‘fixed part’ comprise 1 fig. 1, ‘base’)

          a damping component disposed between the casing and the inner structural component.  (abstract, ‘recites: tip of carousel through threaded connection; the carousel is absorbed in the control head; the rotary disk 4 is shown to have perforations fig. 4’)


          In regards to claim 18, Fude discloses a camera apparatus of claim 1, (see claim rejection 1) wherein the supporting mechanism further comprises a supporter movably disposed inside the casing, and holder is movably disposed on the supporter. (‘The tip of the revolving part/carousel 12 functions as a holder encased in the monitoring head 21-22’)
 

          In regards to claim 20, Fude discloses a camera apparatus of claim 17,(see claim rejection 17)  wherein the camera comprises a socket, and the holder is connected with the socket of the camera. (‘fig. 1 monitoring head with camera 2 is attached t0 with revolving part 12 and base 1’)

Allowable Subject Matter

Claims 3-11, 13-14, 16, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852